In the

      United States Court of Appeals
                      For the Seventh Circuit
                           ____________________  
No.  13-­‐‑2949  
YVONNE  AVERHART,  
                                                             Plaintiff-­‐‑Appellant,  
                                          v.  

SHERIFF  OF  COOK  COUNTY,  ILLINOIS,  et  al.,  
                                                Defendants-­‐‑Appellees.  
                           ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
               No.  10  C  7444  —  Charles  R.  Norgle,  Judge.  
                           ____________________  

        SUBMITTED  MAY  21,  2014  —  DECIDED  MAY  28,  2014  
                    ____________________  

    Before  POSNER,  FLAUM,  and  EASTERBROOK,  Circuit  Judges.  
     PER   CURIAM.   Yvonne   Averhart,   formerly   employed   as   a  
guard  at  the  Cook  County  Jail,  was  suspended  without  pay  
in  2001  and  fired  in  2003.  She  filed  her  first  federal  lawsuit  in  
2001;  the  current  suit  is  her  fourth.  She  has  lost  them  all.  She  
filed   and   lost   two   state   suits   as   well.   The   district   court   dis-­‐‑
missed  the  current  suit  as  barred  by  the  earlier  decisions.  
  Averhart   believes   that   the   Sheriff’s   Department,   which  
manages   the   Jail,   set   out   to   punish   her   for   corroborating   a  
2                                                               No.  13-­‐‑2949  

coworker’s   accusation   of   sexual   harassment   by   a   male  
guard.  See  Smith  v.  Sheahan,  189  F.3d  529,  531  (7th  Cir.  1999).  
The   Department   retaliated,   she   maintains,   by   falsely   accus-­‐‑
ing  her  of  insubordination  and  other  infractions.  In  2000  she  
filed  an  administrative  charge  of  discrimination.  That  charge  
was   pending   before   the   Equal   Employment   Opportunity  
Commission  in  January  2001  when  Averhart  learned  that  the  
Department  was  investigating  her  recent  arrest  for  shoplift-­‐‑
ing  and  allegations  that  she  was  fraternizing  with  prisoners  
and  smuggling  drugs  and  other  contraband  into  the  jail.  The  
Sheriff   decided   that   Averhart   should   be   fired   and   in   May  
2001  suspended  her  without  pay.  He  asked  the  Merit  Board  
to  approve  her  discharge,  contending  that  Averhart  had  lied  
to   the   Department   during   its   investigation   and   engaged   in  
inappropriate  contacts  with  prisoners.  
     The   Merit   Board,   whose   members   are   appointed   by   the  
Sheriff   with   the   approval   of   the   Cook   County   Board   of  
Commissioners,   see   55   ILCS   5/3-­‐‑7002,   approved   Averhart’s  
discharge   in   mid-­‐‑2003,   effective   as   of   May   2001.   (In   other  
words,   the   Board   decided   that   Averhart   would   not   receive  
back   pay   for   the   time   between   her   suspension   and   her   dis-­‐‑
charge.)   Averhart   challenged   the   Board’s   decision   in   state  
court.  In  2007,  after  twice  remanding  the  matter  to  the  Board  
for   further   consideration,   a   circuit   judge   upheld   Averhart’s  
discharge.   The   judge   later   denied   Averhart’s   motion   to   va-­‐‑
cate   that   ruling,   and   the   appellate   court   affirmed   both   rul-­‐‑
ings.   Averhart   v.   Cook   County   Sheriff’s   Department,   387   Ill.  
App.   3d   1170   (2009)   (table   decision),   2011   IL   App   (1st)  
103109-­‐‑U  (Dec.  16,  2011).  Averhart  also  sued  the  Merit  Board  
and  each  of  its  members;  the  circuit  court  dismissed  that  suit  
in  2008  for  want  of  prosecution.  See  id.  at  ¶12  n.1.  
No.  13-­‐‑2949                                                                    3  

     Federal   litigation   began   even   before   Averhart   was   fired.  
Before   receiving   a   right-­‐‑to-­‐‑sue   letter   from   the   EEOC,   Aver-­‐‑
hart   filed   a   Title   VII   case   in   the   district   court.   She   alleged  
that   the   Sheriff’s   Department   had   imposed   discipline   for  
contrived   or   exaggerated   infractions   because   she   supported  
her   female   coworker.   Then   in   June   2002,   after   receiving   the  
EEOC’s  permission  but  while  the  Merit  Board  was  still  con-­‐‑
sidering  her  case,  Averhart  filed  a  second  Title  VII  suit.  This  
time  she  alleged  that  the  Sheriff’s  Department  had  retaliated  
against  her  “by  suspending  her  based  upon  false  allegations  
on   or   about   May   29,   2001.”   The   district   court   consolidated  
the   two   lawsuits   and   in   September   2004   granted   summary  
judgment   for   the   defendants.   The   judge   explained   that   the  
Department  had  “offered  a  legitimate  explanation  for  termi-­‐‑
nating   Plaintiff,   which   Plaintiff   has   failed   to   rebut.”   We   af-­‐‑
firmed.   Averhart   v.   Sheahan,   No.   04-­‐‑3625   (7th   Cir.   Nov.   29,  
2005)  (nonprecedential  disposition).  
      Averhart  filed  and  dismissed  a  third  federal  suit.  This  is  
her   fourth.   Her   complaint   again   alleges   that   her   discharge  
was  retaliatory,  and  for  the  first  time  she  raises  allegations  of  
race   and   sex   discrimination.   The   district   court   concluded  
that  Averhart  does  not  have  a  claim  against  the  Merit  Board,  
because   it   was   an   adjudicatory   body   rather   than   her   em-­‐‑
ployer.   With   respect   to   the   Sheriff’s   Department,   the   court  
concluded  that  Averhart’s  claims  are  precluded  by  her  earli-­‐‑
er   lawsuits   in   both   federal   and   state   court.   2012   U.S.   Dist.  
LEXIS  133530  (N.D.  Ill.  Sept.  11,  2012).  
     Averhart’s  appeal  is  frivolous.  She  does  not  explain  how  
the  Merit  Board,  as  an  adjudicator,  could  be  liable  under  Ti-­‐‑
tle   VII   or   any   other   federal   statute.   She   was   never   the  
Board’s  employee.  As  for  the  claim  against  the  Sheriff’s  De-­‐‑
4                                                                  No.  13-­‐‑2949  

partment:  it  was  filed  almost  a  decade  beyond  the  statute  of  
limitations  (which  allows  only  90  days  from  the  right-­‐‑to-­‐‑sue  
letter,  see  42  U.S.C.  §2000e–5(f)(1))  and,  as  the  district  judge  
observed,   also   is   barred   by   the   doctrine   of   preclusion   (res  
judicata).   That   Averhart   added   new   theories   (race   and   sex  
discrimination)  to  this  latest  suit  does  not  avoid  preclusion,  
which   requires   all   legal   theories   that   concern   the   same  
events   to   be   brought   in   a   single   suit.   See,   e.g.,   Herrmann   v.  
Cencom   Cable   Associates,   Inc.,   999   F.2d   223   (7th   Cir.   1993);  
Czarniecki  v.  Chicago,  633  F.3d  545,  549–50  (7th  Cir.  2011);  Pal-­‐‑
ka  v.  Chicago,  662  F.3d  428,  437–38  (7th  Cir.  2011).  
     Averhart   has   abused   the   judicial   process   by   attempting  
to  relitigate  the  outcome  of  her  earlier  suits.  Refusal  to  take  
no  for  an  answer,  and  a  campaign  of  unending  litigation,  are  
intolerable   and   sanctionable.   See,   e.g.,   Homola   v.   McNamara,  
59   F.3d   647   (7th   Cir.   1995).   We   give   her   14   days   to   show  
cause  why  the  court  should  not  impose  sanctions  under  Fed.  
R.   App.   P.   38.   The   potential   sanctions   include   but   are   not  
limited   to   a   financial   penalty   and   an   order   revoking   her  
privilege   of   proceeding   in   forma   pauperis.   Any   financial  
penalty   must   be   paid   promptly,   or   Averhart   will   be   subject  
to  a  preclusion  order  under  Support  Systems  International,  Inc.  
v.  Mack,  45  F.3d  185  (7th  Cir.  1995).  See  also,  e.g.,  In  re  Chica-­‐‑
go,  500  F.3d  582  (7th  Cir.  2007).  
                         AFFIRMED; ORDER TO SHOW CAUSE ISSUED